This is an appeal from a judgment of the Appellate Court for the First District. Appellee, Morticians' Acceptance Co., Inc., brought the suit in equity against appellant, Metropolitan Life Insurance Company. The complaint consisted of fifteen counts. Each count alleged that the plaintiff was the owner of an assignment of the benefits of insurance policies issued by appellant upon the life of a person therein named, then deceased; that the beneficiaries under said policies had transferred to a named undertaker all their rights in said policies; that the undertaker for value had in turn assigned all of his rights to the plaintiff; that subsequently the plaintiff served appellant with notice of the assignments; that appellant refused to pay the claims because of the nonassignability clause contained in the policies. *Page 82 
A decree was entered in favor of the plaintiff, holding the nonassignability clause in the policies void and the assignments valid. The decree, in so far as it held the assignments valid and enforceable, was affirmed by the Appellate Court. The sole question here involved is the validity of the assignments. All other questions have been expressly waived.
After this cause was submitted, an opinion was filed in the case of Lain v. Metropolitan Life Ins. Co. 388 Ill. 576. That case involved the validity of similar assignments of similar policies, issued by appellant. It was there held that the assignments were valid and enforceable. The decision in that case is decisive and controlling here.
The judgment of the Appellate Court for the First District is affirmed.
Judgment affirmed.